Citation Nr: 1541052	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-05 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to September 2009.  He also served with the United States Navy Reserve from June 1985 to July 1986 and attended the United States Naval Academy from July 1986 to May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over this matter was subsequently transferred to the Regional Office (RO) in Atlanta, Georgia.  
This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted in order to obtain additional service treatment records and to obtain a medical addendum opinion as to the etiology of the Veteran's right shoulder disability.  

The Veteran contends that his current right shoulder disability is related to an injury he had while attending the United States Naval Academy from July 1986 to May 1990.  The Veteran asserts that since this injury, he has endured right shoulder weakness, instability, and pain.  See the December 2011 statement and February 2012 VA Form 9.  

Review of the record reveals that all of the Veteran's service treatment records (STRs) have not been associated with the electronic file.  As stated above, the Veteran served with the United States Navy Reserve and attended the United States Naval Academy prior to active duty.  STRs from his active duty appear to have been associated with the electronic file.  However, there is no indication that the reserve STRs have been obtained and more importantly, the Naval Academy records have not been properly requested.  The Board acknowledges the Veteran's July 1986 physical examination for candidate as a midshipman of the Naval Academy and a November 1986 sick call visit for a left shoulder complaint, but the underlying treatment records have not been obtained.  Since these records are generally in the custody of the service academy and not included with a Veteran's STRs, a separate attempt should be made to obtain them.  See VA Adjudication Manual M21-1MR, Part III, subpart iii.2.E.31.d.  

The Board also finds the March 2015 VA opinion to be inadequate.  The examiner reviewed the Veteran's file and concluded that the right shoulder disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there was no in-service evidence of a right shoulder injury.  The examiner noted that the June 1989 enlistment examination noted no "pre-existing conditions[,]" and there were no noted complaints of a right shoulder injury during his military service.  Similarly, after discharge from service, the examiner stated that there was no evidence of right shoulder complaints, as he specifically denied having a right shoulder disability at the November 2009 VA examination provided by QTC Medical Services (QTC).  

The Board acknowledges the examiner's opinion, but finds that the examiner seems to imply that the Veteran's attendance at the United States Naval Academy is not active service, as the examiner states that no "pre-existing conditions" were noted on his June 1989 enlistment examination.  However, time as a midshipman at the United States Naval Academy represents active service.  See 38 C.F.R. § 3.6 (2015).  It also does not appear that the examiner considered the Veteran's lay assertions that he has had consistent problems with his right shoulder since the injury.  For these reasons, the Board finds that a supplemental medical opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of the Veteran's service treatment records from the United States Naval Academy.  Indicate that the Veteran was a midshipman.  Ask for all records pertaining to the Veteran, including all student records, health records, verification of attendance, records of prizes and awards received, and/or sports participation records.  If a response is received that the records are at another facility, make an additional inquiry to find out which facility the records were sent.  All requests and responses must be clearly documented, and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Request from the National Personnel Records Center (NPRC) or any other appropriate depository, the Veteran's service treatment records and service personnel records regarding the Veteran's service with the United States Navy Reserve.  If additional service records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3.  Undertake appropriate action to attempt to verify all of the Veteran's periods of active duty for training (ACDTURA) and inactive duty for training (INACDTURA) with the United States Navy Reserve.  

4.  After the above requested development, return the claims file to the VA examiner who conducted the March 2015 VA examination (or another examiner if unavailable) for preparation of an addendum opinion.  The entire electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

The examiner is asked to provide a supplemental opinion as whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disability is related to his military service, to include the reported injury while at the United States Naval Academy.  For purposes of providing this opinion, the examiner should accept as true the Veteran's statements that he has had right shoulder problems since the injury at the United States Naval Academy.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

5.  After accomplishing any additional development deemed appropriate, readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

